Citation Nr: 1646088	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-41 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), rated as noncompensable prior to March 2, 2011, and 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the right elbow.

3.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the right wrist. 

4.  Entitlement to an initial rating in excess of 10 percent for right leg shin splints. 

5.  Entitlement to an initial rating in excess of 10 percent for left leg shin splints. 

6.  Entitlement to service connection for a chronic respiratory disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to August 2009.  She also had a period of active duty for training from January 1981 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran testified at a videoconference Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

These matters were remanded in October 2013 for additional development.  Unfortunately, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, the Board notes that there are outstanding VA treatment records.  Specifically, the claims file contains an August 2009 application for vocational rehabilitation.  However, the Veteran's vocational rehabilitation records have not been associated with his claims file.  Additionally, VA treatment records dated    June 18, 2010 and July 9, 2010 indicated that non-VA fee basis radiology notes had been scanned into VistA imaging.  However, the referenced records have not been associated with the claims file.  As the Board cannot exclude the possibility that   the aforementioned records may be relevant to the pending appeals, on remand the records must be associated with the electronic claims file.  Additionally, the record suggests that the Veteran receives ongoing VA treatment.  Accordingly, on remand any updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In the June 2016 Appellate Brief, the Veteran's representative asserted that the November 2013 VA examination did not accurately reflect the Veteran's current level of disability for her service-connected right elbow tendonitis, right wrist tendonitis, bilateral shin splints, and GERD.  The representative also asserted that the VA examination reports evaluating the Veteran's bilateral shin splints, right elbow tendonitis, and right wrist tendonitis were inadequate because the Veteran had been unable to complete range of motion testing, which was pertinent to determining the functional effects of these disabilities.  Based on the forgoing,      the representative requested that the Board remand the increased rating claims to provide the Veteran contemporaneous examination.  

In light of the representative's assertions and the fact that the Board is remanding the claims for other development, the Veteran should be provided contemporaneous VA examinations to determine the nature and severity of her service-connected right elbow tendonitis, right wrist tendonitis, bilateral shin splints, and GERD.    The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that  the consequences of failing to report for a VA examination or cooperate may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).  See also Wood   v. Derwinski, 1 Vet. App. 406 (1991).

With regard to the Veteran's claim for service connection for a respiratory disorder, she was provided a VA examination in November 2013.  The examiner indicated that there was no objective evidence of a chronic respiratory condition at the present time.  The examiner acknowledged that the Veteran had been treated multiple times for acute bronchitis but there were no current findings indicating that the Veteran had a chronic respiratory disability aside from her already service-connected sleep apnea.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

In the June 2016 Appellate Brief, the representative asserted that the Veteran          did not receive a proper respiratory examination because the examiner did not perform pulmonary function testing (PFT) and the examiner did not account for     the Veteran's subjective symptoms of tightness in her chest.  The representative asserted that the examination was inadequate because given the Veteran's past history of bronchitis and her subjective symptoms, PFT testing was warranted.  

The Board agrees that another VA examination is warranted.  The October 2013 remand directed that if no current respiratory disability was found, the examiner should indicate whether the bronchitis diagnosed at the September 2009 VA examination represented a chronic disability, or was merely an acute condition that resolved without residuals.  While the examiner acknowledged that the Veteran had been treated multiple times for acute bronchitis, the examiner did not specifically address the diagnosis rendered by the September 2009 VA examiner.  Accordingly, in light of the above and the fact that the Board is remanding the claim for other development, on remand the Veteran should be afforded another VA respiratory examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 27, 2012 to present, as well as the fee-basis records referenced in the June 18, 2010 and July 9, 2010 VA treatment records, and associate them with the claims file.

2.  Obtain and associate the Veteran's VA vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers who have recently treated her for her disabilities on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  After the above is completed to the extent possible, schedule the Veteran for a VA esophagus examination to assess the current severity of her GERD.  The Veteran's claims folder should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted, and the results reported.  The examiner should indicate all symptomatology resulting from the Veteran's GERD.

5.  Schedule the Veteran for a VA lower leg examination to assess the current severity of her service-connected bilateral lower extremity shin splints.  The Veteran's claims folder should be reviewed by the examiner.  All tests and studies deemed necessary, and all findings should be reported.  The examiner should identify any objective findings of the shin splints and address the functional impairment caused by them.  Symptoms attributable to the separately service-connected bilateral knee disability and plantar fasciitis should not be considered when addressing the functional impairment from the shin splints.

6.  Schedule the Veteran for a VA wrist and elbow examination to determine the current nature and severity of her right wrist and right elbow tendonitis.  The Veteran's claims folder should be reviewed by the examiner.  All indicated tests should be conducted and  the results reported.  Range of motion testing should be undertaken, and should be tested actively and passively,  in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right knee due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If the Veteran reports neurological complaints in the   right elbow or wrist, the examiner should indicate  whether there are any objective findings supporting     such complaints and whether such complaints are related to the service connected tendonitis versus a different etiology. 

The examiner should provide a rationale for any opinion expressed.

7.  Schedule the Veteran for a VA respiratory examination to determine whether the Veteran suffers from a chronic respiratory disability and if so, whether such is related to service.  The examiner must review the claims file in conjunction with the examination.  All indicated tests should be conducted and the results reported.  If the examiner determines that pulmonary function studies     are not warranted, the examiner should explain why.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

a.  Provide a diagnosis for any chronic respiratory disability (other than sleep apnea) found to be present.  In so opining, the examiner should address the September 2009 VA examiner's diagnosis of bronchitis and the January 20, 2012 treatment record indicating that the Veteran had a chronic cough. 

b.  State whether it is at least as likely as not (50 percent probability or greater) that the diagnosed respiratory disability began in service or is otherwise related to the Veteran's service, including the upper respiratory infections noted in service.  If no current disability is found, the examiner should indicate whether the bronchitis diagnosed on the September 2009 VA examination represents a chronic disability, or whether such was merely an acute condition that resolved without residuals.

c.  If not related to service, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed respiratory disability found to be present was caused by the service-connected sleep apnea.  

d.  If not caused by the sleep apnea, state whether it is at least as likely as not (50 percent probability or greater)   the diagnosed respiratory disability was permanently worsened beyond normal progression (aggravated) by the sleep apnea.  If the diagnosed respiratory disability is found to be aggravated by the sleep apnea, the examiner should attempt to quantify the degree of aggravation.

8.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

